Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 26, 33, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a mesh message request which contains a brightness level set instruction message 510 from mesh network 508” does not reasonably provide enablement for “sending an interrupt to the LED driver in response to the first request message”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to go behind the interrupt message to be able to instruct the light to dim, it does not reasonably provide the “readiness of the light emitting diode driver to receive the data frame” the invention commensurate in scope with these claims. 
In paragraph [0034] of the disclosure, it provides that after receiving the mesh message, the MCU sends an interrupt… the message contains an instruction message for dimming. It is unclear as to how the instruction would lead to the measure of readiness.  LED driver sends a request to MCU it is ready to receive the mesh message request, however, it does not provide readiness.  It is not readily understood with missing scope of the recitation and disclosure being thin on such mechanism. It is suggested to the Applicant to further recite the claim with actual capability of the message receiving process. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25, 27-32 and 34-38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Binder (US 20190154439 A1, hereinafter “Binder”).
Regarding claim 21, Binder discloses a lighting system comprising: 
a memory ([0055]); and 
a processor coupled to the memory  ([0413]: 0413] SPI/I.sup.2C. I.sup.2C (Inter-Integrated Circuit), is a multi-master, multi-slave, single-ended, serial computer bus, typically used for attaching lower-speed peripheral ICs to processors and microcontrollers), wherein the processor is configured to: 
receive a sensed light information ([0088], [0654]-[0655]); 
receive a first request message from a mesh lighting network ([0389], [0391]); 
package the first request message into a data frame comprising the sensed light information ([0016], [0006]); and 
send the data frame to a light emitting diode (LED) driver to adjust lighting of one or more light sources based in part on the sensed light information ([0380]-[0382]). 
 
Regarding claim 22, Binder discloses the lighting system of claim 21, wherein the processor is configured to receive the first request message from the mesh lighting network according to a wireless communication protocol ([0587]). 

Regarding claim 23, Binder discloses the lighting system of claim 21, wherein the data frame is a serial communication protocol data frame ([0290], [0380]-[0382]). 

Regarding claim 24, Binder discloses the lighting system of claim 21, wherein the data frame further comprises a lighting command and a lightness level to be used for the lighting command ([1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)).

Regarding claim 25, Binder discloses the lighting system of claim 21, wherein the first request message is a brightness level set message ([0061]). 

Regarding claim 27, Binder discloses the lighting system of claim 21, wherein the system further includes one or more light sensors coupled to the processor ([0539]: The single sensor may be a light sensor for sensing a light signal, the combiner may be an optical beam combiner or splitter, and each of the first and second waveguides may be an optical waveguide. Alternatively or in addition, the single sensor may be a sound sensor for sensing a sound signal, the splitter or combiner may be an acoustic splitter or combiner, and each of the first and second waveguides may be an acoustic waveguide, [0165]).  

Regarding claim 28, Binder discloses a method for a lighting system comprising: 
receiving a sensed light information ([0088], [0654]-[0655]); 
receiving a first request message from a mesh lighting network ([0389], [0391]);  
packaging the first request message into a data frame comprising the sensed light information ([0016], [0006]); and 
sending the data frame to a light emitting diode (LED) driver to adjust lighting of the one or more light sources based in part on the sensed light information ([0380]-[0382]). 

Regarding claim 29, Binder discloses the method of claim 28, wherein the first request message is received from the mesh lighting network according to a wireless communication protocol ([0391]). 

Regarding claim 30, Binder discloses the method of claim 28, wherein the data frame is a serial communication protocol data frame ([0290], [0380]-[0382]).

Regarding claim 31, Binder discloses the method of claim 28, wherein the data frame further comprises a lighting command and a lightness level to be used for the lighting command ([1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)).  

Regarding claim 32, Binder discloses the method of claim 28, wherein the first request message is a brightness level set message ([0061]).

Regarding claim 34, Binder discloses a non-transitory computer-readable medium storing instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving a sensed light information([0088], [0654]-[0655]); receiving a first request message from a mesh lighting network ([0389], [0391]); packaging the first request message into a data frame comprising the sensed light information ([0016], [0006]); and sending the data frame to a light emitting diode (LED) driver to adjust lighting of the one or more light sources based in part on the sensed light information ([0380]-[0382]).   

Regarding claim 35, Binder discloses the non-transitory computer-readable medium of claim 34, wherein the first request message is received from the mesh lighting network according to a wireless communication protocol ([0587]).

Regarding claim 36, Binder discloses the non-transitory computer-readable medium of claim 34, wherein the data frame is a serial communication protocol data frame ([0290], [0380]-[0382]).

Regarding claim 37, Binder discloses the non-transitory computer-readable medium of claim 34, wherein the data frame further comprises a lighting command and a lightness level to be used for the lighting command ([1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled 

Regarding claim 38, Binder discloses the non-transitory computer-readable medium of claim 34, wherein the first request message is a brightness level set message ([0061]).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA C KING/Primary Examiner, Art Unit 2844  

2/10/2022